IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE
                           Assigned on Briefs October 15, 2008

            STATE OF TENNESSEE v. BOBBY GENE WALKER, JR.

                   Direct Appeal from the Circuit Court for Blount County
                          No. C-15574    Michael H. Meares, Judge



                  No. E2007-02784-CCA-R3-CD - Filed December 19, 2008


The defendant, Bobby Gene Walker, Jr., appeals his conviction for second offense DUI. The
defendant claims there was insufficient evidence presented to the jury to sustain a verdict of guilt
beyond a reasonable doubt. After complete review, we affirm the judgment from the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the court, in which JERRY L. SMITH and
ROBERT W. WEDEMEYER , JJ., joined.

J. Liddell Kirk, Knoxville, Tennessee, and Raymond Mack Garner, District Public Defender, for the
appellant, Bobby Gene Walker, Jr.

Robert E. Cooper, Jr., Attorney General and Reporter; Elizabeth T. Ryan, Associate Deputy Attorney
General; Michael L. Flynn, District Attorney General; and Andrew Watts, Assistant District
Attorney General, Bobby Gene Walker, Jr.

                                            OPINION

         The charges in this case arose after a Blount County Sheriff’s deputy was dispatched to
investigate a possible accident and came upon the defendant walking on the roadway at
approximately 3:10 in the morning. At trial, the State called the arresting officer, Deputy Tim
Wilson, and the defendant testified on his own behalf. Deputy Wilson stated that he picked the
defendant up, walking along the road approximately seventy-five yards from the accident. The
defendant voluntarily returned to the accident scene with the deputy and admitted that he was the
owner of the black 2003 Ford Mustang and that he was driving when it left the road after hitting a
“slick spot.” Deputy Wilson noticed a smell of alcohol emanating from the defendant and observed
that the defendant had bloodshot eyes and slurred speech and was unsteady on his feet. Deputy
Wilson asked the defendant to submit to field sobriety tests, which he failed, in the opinion of the
deputy. Deputy Wilson stated that the defendant could not do the “one legged stand” test at all, and,
when he attempted the “walk and turn” test, he failed by swaying, raising his arms, stepping off the
line, losing balance, and moving before he was told. Deputy Wilson explained the implied consent
law to the defendant, and the defendant refused to submit to a blood test. Deputy Wilson, a sixteen-
year veteran and certified instructor of DUI investigations, opined that the defendant was “extremely
intoxicated.”

        The defendant testified on his own behalf and stated he was on his way from his home to the
EZ Stop Market to purchase “drinks and things.” He stated he had not been drinking or taking any
prescription medication. According to the defendant, a small animal ran in front of his car and when
he tried to avoid hitting it, his car “fish-tailed” and went off the side of the road where it traveled up
the embankment before coming to a stop. The defendant believed that he passed the field sobriety
tests. He denied ever being given an opportunity to take a blood test and stated he would have done
so. Basically, the defendant opined that the deputy was a “liar” and that there was no basis for his
arrest.

        The defendant’s sole argument is that the evidence submitted by the State, even if accurate,
was not conclusive proof of intoxication as opposed to some other explanation, i.e., the car wreck.
A defendant challenging the sufficiency of the proof has the burden of illustrating why the evidence
is insufficient. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). We review the evidence in the
light most favorable to the prosecution to determine whether “any rational trier of fact could have
found the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 2789 (1979). We do not reweigh or reevaluate the evidence but afford the
State the strongest legitimate view of the proof contained in the record as well as all reasonable and
legitimate inferences which may be drawn therefrom. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn.
1978).

        Evaluation of witnesses’ credibility, the weight and value to be given to the evidence, and
resolution of factual issues raised by the evidence is left to the trier of fact. Id. at 835. A guilty
verdict rendered by the jury and approved by the trial judge accredits the testimony of the State’s
witnesses, and a presumption of guilt replaces the presumption of innocence. State v. Grace, 493
S.W.2d 474, 476 (Tenn. 1973).

        In the instant case, the defendant testified that he had not been drinking nor had he taken
medication; that his car did not hit anything; that the officer was a “liar”; and there was no reason
for his arrest. However, the deputy testified the defendant smelled of alcohol, had bloodshot eyes,
was unsteady on his feet, failed the field sobriety test, and was, in his opinion, “extremely
intoxicated.” The jury was free to believe the testimony of either witness, and, based upon their
verdict, they accredited the testimony of the deputy, which is their prerogative. See Cabbage, 571
S.W.2d at 835. It is not the function of this court to reevaluate a jury’s credibility determinations.
Based upon the deputy’s testimony, we conclude the evidence is more than sufficient to support the
verdict.




                                              Conclusion

                                                   -2-
       Sufficient evidence exists upon this record to support the verdict of guilt beyond a reasonable
doubt. The judgment of the trial court is affirmed.




                                                       ___________________________________
                                                         JOHN EVERETT WILLIAMS, JUDGE




                                                 -3-